Citation Nr: 1032631	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-06 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to November 
1945.

This matter comes to the Board of Veterans' Affairs (Board) on 
appeal from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
This matter was previously before the Board in October 2006 and 
July 2009 at which times the case was remanded for additional 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).  


FINDING OF FACT

The Veteran's bilateral hearing loss is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103(A), 5107 (West 2002) and 
implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).  The Board also acknowledges that various 
judicial decisions have addressed the notice and assistance 
requirement of VCAA.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board need not consider the question of VCAA 
compliance since there is no detriment to the appellant as a 
result of any VCAA deficiencies in view of the fact that the full 
benefit sought by the Veteran as to this issue is being granted 
by this decision of the Board. The RO will have the opportunity 
to address the issues of the appropriate disability rating and 
effective date of the award at the time it implements the Board's 
decision.  See Dingess, supra.  At this time, any defect is 
harmless error.

II.  Analysis

Facts 

The Veteran's service discharge record shows that he served as a 
Boatswain's Mate.  His service treatment records are devoid of 
complaints or treatment for hearing loss.  They include a 
November 1945 separation examination report showing that the 
Veteran had hearing acuity of 40/40" for watch on the right and 
left sides, 20/20" for coin click on the right and left sides, 
15/15' for the whispered voice on the right and left sides, and 
15/15' for the spoken voice on the right and left sides.  This 
report also shows that the Veteran did not have any disease or 
defects with respect to his ears.

VA outpatient records show that in August 2001 the Veteran 
contacted a VA medical facility by telephone to report increasing 
hearing loss and to request an audiology consult.  He was seen at 
a VA audiology clinic in November 2001 for an evaluation at which 
time he reported a bilateral decrease in hearing sensitivity that 
had been occurring gradually since service.  He reported at that 
time a history of military noise exposure without hearing 
protection and he denied occupational noise exposure.  Test were 
administered and the Veteran was given an impression of a right 
ear canal that appeared collapsed/swollen with minimal 
visualization of the tympanic membrane; normal hearing acuity in 
the left ear in the 150-1000 hertz range and a moderate to 
profound sensorineural hearing loss in the 1500-8000 hertz range; 
right ear hearing that was significantly improved following 
recent ear surgery, and a stable left ear.  The impression 
further noted good word identification score for the right ear of 
76% at a presentation of 60 decibels, and good word 
identification score for the left ear of 88% at a presentation of 
60 decibels.  The Veteran was found at this time to be eligible 
for VA-issued hearing aids, but it was noted that a consult was 
being sent to the Ear, Nose and Throat (ENT) clinic for further 
evaluation of the asymmetrical mixed hearing loss for the 
Veteran's right ear and for hearing aid clearance.

Past audiological results as noted on a March 2002 VA 
audiology/hearing aid evaluation record included a right ear loss 
mixed and a left ear loss sensorineural.  The Veteran was noted 
to have undergone a binaural meatoplasty in December 2001 by a 
private ENT physician.  The Veteran expressed an interest in 
obtaining hearing aids and he denied wearing hearing aids in the 
past.  He was noted to have a history of military noise exposure.  
Audiological findings were reported as showing normal hearing 
acuity in the right ear in the 250-1000 hertz range and a 
moderate to profound sensorineural hearing loss in the 1500 - 
8000 hertz range.  Two ear impressions were obtained at this 
visit and hearing aids were ordered.  In April 2002, the Veteran 
returned to the VA audiology clinic for a hearing aid 
fitting/orientation.

On an authorized audiological VA evaluation in August 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
65
85
95
LEFT
10
15
75
90
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 68 percent in the left ear.  The 
Veteran's noted noise exposure included exposure as a Boatswain's 
Mate in service and as a sheet metal worker from 1945 to 1979.  
He was noted to have no recreational noise exposure.

During a VA ENT examination in September 2004, the Veteran 
reported that he had been stationed in service at the stern on 
his ship near two twin 40 mm guns firing, as well as the screw 
turning in the stern of the ship and said he never asked for 
hearing protection.  He said that following service he worked in 
a sheet metal factory with minimal noise exposure.  He said he 
had noticed hearing loss ever since his time in service and 
though it may be partly related to a severe ear infection he had 
early on in service when he had his "ears packed".  He denied a 
history of chronic ear infections or ear surgery except for 
external ear canal surgery on the right side to enlarge his canal 
to accommodate a hearing aid.  The examiner relayed results of an 
August 2004 audiogram as revealing normal hearing through 1000 
hertz , steeply sloping to profound loss with speech reception 
thresholds that were fairly good at 15.  He relayed results from 
a March 2002 audiogram as showing that the Veteran's speech 
reception thresholds were closer to 40 decibels.  He said the 
Veteran's discrimination was fair at 72% on the right and 60% on 
the left.  He assessed the Veteran as having profound high 
frequency sensorineural hearing loss, and stated that the Veteran 
certainly had room to have some presbycusis, but this was 
probably twice what that would be for an average 82 year old 
gentleman.  He opined that a good portion of the Veteran's 
hearing loss was due to his noise exposure in World War II, but 
went on to note that a portion of it was related to presbycusis.  
He said that his overall assessment was that the majority of the 
Veteran's hearing loss, meaning over 50 percent, was attributable 
to his military experience.

VA outpatient records from March 2007 to August 2009 show that 
the Veteran was seen in the audiological clinic on various 
occasions for hearing aid evaluations, adjustments and 
replacements. 

On file is an October 2009 letter from the National Archives and 
Records Administration (NARA) informing VA that the Navy Deck 
Logs for the USS LST 1091 for the time period of April 1945 to 
October 1945 show that the ship had two twin 40 mm, four single 
20mm, and 12 single 20mm guns.  The NARA stated that the spec 
sheets included information on the rounds per minute, but that 
the Navy did not document the "db-SPL" for the noise exposure.

In March 2010, a VA medical opinion was obtained regarding the 
etiology of the Veteran's bilateral hearing loss.  After 
reviewing the Veteran's claims file, to include his service 
treatment records and information from NARA, the examiner opined 
that the Veteran's current sensorineural hearing loss was more 
likely than not due to the combined effects of age related 
presbycusis and the entire sum of noise exposure throughout his 
lifetime, to include weapons firing during active military 
service, without the use of hearing protection.  The examiner 
went on to state that the exact contribution of each factor to 
the degree of current hearing loss could not be determined 
without resorting to mere speculation.  

Pertinent Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2009).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection for 
certain chronic diseases, including sensorineural hearing loss, 
will be presumed if they are manifest to a compensable degree 
within one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to his 
claim.  The laws and regulations do not require inservice 
complaints of or treatment for hearing loss in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of Appeals 
for Veterans Claims:

[W]here the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure 
to disease or injury in service that would adversely affect 
the auditory system and post-service test results meeting 
the criteria of 38 C.F.R. § 3.385.  For example, if the 
record shows (a) acoustic trauma due to significant noise 
exposure in service and audiometric test results reflecting 
an upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" under 
38 C.F.R. § 3.385, and (b) post-service audiometric testing 
produces findings meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider whether there is a 
medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), service 
connection for a combat-related injury may be based on lay 
statements, alone, but do not absolve a claimant from the 
requirement of demonstrating current disability and a nexus to 
service, as to both of which competent medical evidence is 
generally required. Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Discussion

As a starting point, the Board concedes that the Veteran was 
exposed to hazardous gunfire noise aboard the USS LST 1091 for 
the period from April 1945 to October 1945.  In this regard, the 
NARA confirmed that the ship that the Veteran had been assigned 
to in service, the USS LST 1091, had two twin 40mm, four single 
40mm and 12 single 20mm guns.  The Veteran asserts noise exposure 
from being stationed at the stern of the ship near twin 40mm guns 
that were firing.  Furthermore, as the Veteran is neither 
claiming service connection for a combat-related injury nor does 
the evidence suggest such an injury, the provisions under 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not apply.

The Board also finds that the Veteran currently meets the 
regulatory hearing thresholds for impaired hearing in the right 
ear under 38 C.F.R. § 3.385.  See August 2004 VA audiological 
results.  However, this disability was not shown in service.  
Rather, the Veteran's service treatment records are devoid of 
complaints or treatment for hearing loss.  They include a 
November 1945 separation examination report showing that the 
Veteran had normal hearing acuity of 40/40" for watch on the 
right and left sides, 20/20" for coin click on the right and 
left sides, 15/15' for the whispered voice on the right and left 
sides, and 15/15' for the spoken voice on the right and left 
sides.  This report also shows that the Veteran did not have any 
disease or defects with respect to his ears.

The first notation of hearing problems is in August 2001.  It was 
at this time that the Veteran contacted a VA medical facility by 
telephone to report increasing hearing loss and to request an 
audiology consult.  Although the first documentation of hearing 
loss is many years after service, the Veteran reported during his 
first VA audiology evaluation in November 2001 that his bilateral 
decrease in hearing sensitivity had been occurring gradually 
since service.  He also reported at that time a history of 
military noise exposure without hearing protection and he denied 
occupational noise exposure.  

In addition to the Veteran's report of experiencing gradual 
hearing loss since service, there are two medical opinions that 
support a nexus between his postservice bilateral hearing loss 
and service.  First, there is the opinion of a VA examiner in 
September 2004 who opined that a good portion of the Veteran's 
hearing loss was due to his noise exposure in World War II.  He 
reported that such exposure resulted from the Veteran being 
stationed in the stern of his ship near twin 40(mm) guns when 
they were out to sea.  He also opined that a portion of the 
Veteran's hearing loss was related to presbycusis, but went on to 
state that his overall assessment was that the majority of the 
Veteran's hearing loss, meaning over 50 percent, was attributable 
to his military experience.  He explained that while the Veteran 
certainly had room to have some presbycusis, he had probably 
twice what would be expected for an average 82 year old 
gentleman.  Second, there is the medical opinion of a VA examiner 
who, after reviewing the Veteran's claims file, to include the 
Veteran's service treatment records, his inservice noise exposure 
from the 40mm guns while serving aboard the LST 1091, and his 
postservice noise exposure as a sheet metal worker, concluded 
that the Veteran's bilateral hearing loss was more likely than 
not due to the combined effects of age related presbycusis and 
the entire sum of noise exposure throughout his life, to include 
weapons firing during his active military duty service, without 
the use of hearing protection.

In short, while the medical evidence above does not exclusively 
relate the Veteran's military noise exposure to his present 
bilateral hearing loss, it does unequivocally establish an 
etiological relationship.  In light of this positive nexus 
evidence and the lack of any evidence to the contrary, the Board 
finds that the preponderance of the evidence favors granting the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss.  38 C.F.R. § 3.303.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


